--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”) is dated as of August 28, 2019,
(“Effective Date”) between Global Career Networks Inc., a Delaware corporation
(“GCN” or the “Company”) and Parallax Health Sciences Inc. a Nevada corporation
(“PRLX”).   

 

RECITALS

 

WHEREAS, GCN has created multiple consumer web sites in the career space and
intends to develop such web sites in a manner consistent with its business plan
(the “GCN Business Plan”); and

 

WHEREAS, GCN has 4,000 shares of common stock authorized of which 4,000 shares
are issued; and

 

WHEREAS, GCN wishes to sell and PRLX wishes to purchase a Nineteen Percent (19%)
equity interest in  GCN, which constitutes Seven Hundred Sixty (760) shares of
common stock, in exchange for Six Million Six Hundred Sixty Six Thousand Six
Hundred and Sixty Seven Shares (6,666,667) of common stock of PRLX, at a value
of $0.15 per share for a total price of One Million ($1,000,000) as of the
Effective Date (the “Purchase”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1.Purchase and Sale. 

 

(a)In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, GCN shall issue a
Nineteen Percent (19%) equity interest in the Company, which is to be issued as
Seven Hundred Sixty (760) shares of common stock (the “GCN Interest”), in
exchange for One Million Dollars ($1,000,000) of PRLX common stock (the “PRLX
Equity”), which is to be issued as Six Million Six Hundred Sixty Six Thousand
Six Hundred and Sixty Seven (6,666,667) shares of common stock. GCN and PRLX
agree to take all actions which are necessary in order to issuer the GCN
Interest and issue the PRLX Equity, and the Additional PRLX Equity (defined
below) (if necessary), respectively. If, on the one year anniversary of this
Agreement, the PRLX Equity has a Market Value of less than $2,000,000, then PRLX
shall cause additional shares (the “Additional PRLX Equity”) of common stock to
be issued in total to GCN such that the aggregate Market Value of the PRLX
Equity and the Additional PRLX Equity equal $2,000,000, subject to a floor price
for PRLX of $0.15 per share. The term “Market Value”, shall be calculated using
the average closing price of the PRLX common stock on the ten (10) trading days
immediately prior to the one-year anniversary of the Effective Date. If PRLX
fails to either issue the Additional PRLX Equity within thirty (30) business
days of the one-year anniversary date of the Effective Date, it shall be
considered a breach of this Agreement and GCN shall be entitled to all legal
remedies without the need for notice of such breach.  

 

(b)Additional Site and Entities owned or to be launched by GCN. GCN shall own
additional sites and URLs under the GCN Corporate Entity, including but not
limited to the following:  

 

●Resumesending.com 

●ResumeCertified.com 

●JobMentor.net 

●ResumeMan.com 

●GlobalCareerNetworks.com 

●VeteranCertified.com  

●Resumeinspect.com 

 

 

(c)The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”). 

 

(c)At the Closing, GCN shall issue to PRLX the GCN Interest, and PRLX shall
issue to GCN the PRLX Equity.  

 

(d)Each Party understands that (i) the sale or re-sale of the GCN Equity and
PRLX Equity, respectively, has not been and is not being registered under the
1933 Act or any applicable state securities laws, and the shares issued may not
be transferred unless (a) the shares are sold pursuant to an effective
registration statement under the 1933 Act, (b) each Party shall have delivered
to the other Party, at the cost of the Party requesting free trading status, an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, provided that the requirements under such exemption are met,
(c) the shares are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the Party
holding the shares who agrees to sell or otherwise transfer the shares only in
accordance with this Section 2(d); (ii) any sale of such shares made in reliance
on Rule 144 may be made only in accordance with the terms of said Rule and
further, if said Rule is not applicable, any re-sale of such shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither Party nor any other person
is under any obligation to register such shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). 

 

2.Representations, Warranties and Covenants of GCN. GCN, hereby makes the
following representations and warranties to PRLX, and covenants for the benefit
of PRLX: 

 

(a)This Agreement has been duly authorized, validly executed and delivered by
GCN, and is a valid and binding agreement and obligation of GCN enforceable
against GCN in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors’ rights generally, and GCN has full power and authority
to execute and deliver the Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder. 

 

(b)GCN acknowledges that the PRLX Equity is being issued in reliance on specific
provisions of Federal and state securities laws and that PRLX is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of GCN set forth herein for purposes of
qualifying for exemptions from registration under the Securities Act of 1933, as
amended (the “Securities Act “) and applicable state securities laws. 

 

(c)GCN represents that as of the Effective Date: 

 

GCN has no debt or liabilities other than as disclosed on Exhibit 2(c) hereof; 

GCN shall provide copies of its Articles of Incorporation and By Laws 

GCN shall provide opening financial statements prepared by management 

GCN shall have provided a business plan and pro-forma financials to PRLX; 

GCN and its principal shareholders are not aware of any threatened or pending
litigation against GCN; 

GCN owns 100% of the IP related to any of its properties, including but not
limited to ResumeSending.com; 

The principal shareholders of GCN have contributed a minimum of at least Three
Million Dollars ($3,000,000) in value to GCN, consisting of data and development
costs. 

GCN principal shareholders of GCN shall provide all capital required for
completion of development of Resume Certify and JobMentor, if not otherwise
covered by cash flow generated by the GCN. 

The principal shareholders of GCN will provide at least 20 million records of
job seekers and their resumes, and will continue to fund all development costs
of Resume Certify and Job Mentor, and will remain responsible for same until the
launch of those sites.   

GCN’s marketing shall include but not be limited to 5,000,000 emails per year
that will be tracked and verified, the cost of which shall be contributed by the
principal shareholders of GCN to the extent necessary to cover any deficiency
from cash flow, if any. 

 

(d)All shareholders of GCN are “accredited investors” as defined under Rule 501
of Regulation D promulgated under the Securities Act. 

 

(e)No officer, director or affiliated person of GCN (collectively, the “Covered
Persons”), are subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(l)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). GCN has exercised reasonable care to determine whether any Covered
Person is subject to a Disqualification Event. 

 

(f)The PRLX Shares are being acquired for investment purposes, and not with a
view to any resale or distribution in whole or in part, in violation of the
Securities Act or any applicable securities laws. 

 

(g)The issuance of the PRLX Equity is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(a)(2) and/or 4(a)(5) thereof.
GCN understands that the PRLX Equity constitutes “restricted securities,” as
that term is defined in the Securities Act and the rules thereunder, has not
been registered under the Securities Act, and that none of the PRLX Equity can
be sold or transferred unless first registered under the Securities Act and such
state and other securities laws as may be applicable or PRLX receives an opinion
of counsel reasonably acceptable to PRLX that an exemption from registration
under the Securities Act is available (and then the PRLX Equity may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws). 

 

(h)The GCN Interest is free and clear of all Encumbrances (as defined below).
GCN has the full power and authority to issue the GCN Interest free and clear of
any Encumbrance other than restrictions under the Securities Act and applicable
state securities laws. “Encumbrances” shall mean any security or other property
interest or right, claim, lien, pledge, option, charge, security interest,
contingent or conditional sale, or other title claim or retention agreement,
interest or other right or claim of third parties, whether perfected or not
perfected, voluntarily incurred or arising by operation of law, and including
any agreement (other than this Agreement) to grant or submit to any of the
foregoing in the future. 

 

3.Representations, Warranties and Covenants of PRLX. PRLX represents and
warrants to GCN, and covenants for the benefit of GCN, as follows: 

 

(a)PRLX has been duly incorporated and is validly existing and in good standing
under the laws of the state of Nevada, with full corporate power and authority
to own, lease and operate its properties and to conduct its business as
currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of PRLX and its subsidiaries
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of PRLX to perform any of its
obligations under this Agreement in any material respect. 

 

(b)The PRLX Equity has been duly authorized by all necessary corporate action
and, when paid for and issued in accordance with the terms hereof, the PRLX
Equity shall be validly issued and outstanding, fully paid and non-assessable,
free and clear of all Encumbrances. 

 

(c)PRLX represents that as of the Effective Date: 

 

Except as otherwise disclosed in writing to GCN, PRLX has filed all reports
required to be filed by it with any government agency on a timely basis or has
received a valid extension of such time of filing. PRLX has furnished to GCN its
financial information as requested by GCN (the “Financial Statements”); 

PRLX is an entity duly organized, validly existing and in good standing under
the laws of the State of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business. PRLX is not in
violation of any of the provisions of its certificate of organization, operating
agreement or other organizational or charter documents. 

Patents and Trademarks. PRLX has the rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar intellectual property rights necessary or
material for use in connection with its business (collectively, the
“Intellectual Property Rights”). 

Litigation. Except as disclosed in the Form 10-K filing for the period ended
12-31-18, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) or, to the knowledge of PRLX, threatened against or affecting PRLX, or
any of its properties (collectively, an “Action”). 

 

(d)This Agreement has been duly authorized, validly executed and delivered on
behalf of PRLX and is a valid and binding agreement and obligation of PRLX
enforceable against PRLX in accordance with its terms, subject to limitations on
enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and PRLX has full
power and authority to execute and deliver the Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder. The execution and delivery of the Agreement and the
consummation of the transactions contemplated by this Agreement by PRLX, will
not (i) conflict with or result in a breach of or a default under any of the
terms or provisions of, (A) PRLX’s certificate of incorporation or by-laws, or
(B) of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which PRLX is a party or by which it or any
of its material properties or assets is bound, (ii) result in a violation of any
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, Federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over PRLX,
or any of its material properties or assets or (iii) result in the creation or
imposition of any material lien, charge or encumbrance upon any material
property or assets of PRLX or any of its subsidiaries pursuant to the terms of
any agreement or instrument to which any of them is a party or by which any of
them may be bound or to which any of their property or any of them is subject
except in the case of clauses (i)(B), (ii) or (iii) for any such conflicts,
breaches, or defaults or any liens, charges, or encumbrances which would not
have a Material Adverse Effect. 

 

(e)The delivery and issuance of the PRLX Equity in accordance with the terms of
and in reliance on the accuracy of GCN’s representations and warranties set
forth in this Agreement will be exempt from the registration requirements of the
Securities Act. 

 

(f)No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of PRLX is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the PRLX Equity or the consummation of any other transaction
contemplated by this Agreement. 

 

(g)PRLX has complied and will comply with all applicable federal and state
securities laws in connection with the issuance and delivery of the PRLX Equity
hereunder. Neither PRLX nor anyone acting on its behalf, directly or indirectly,
has or will sell, offer to sell or solicit offers to buy any of the PRLX Equity,
or similar securities to, or solicit offers with respect thereto from, or enter
into any preliminary conversations or negotiations relating thereto with, any
person, or has taken or will take any action so as to bring the issuance and
sale of any of the PRLX Equity under the registration provisions of the
Securities Act and applicable state securities laws. Neither PRLX nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the PRLX Equity. 

 

(h)PRLX represents that it has not paid, and shall not pay, any commissions or
other remuneration, directly or indirectly, to any third party for the
solicitation of the Purchase. 

 

4.Conditions Precedent to the Obligation of PRLX to Consummate the Purchase. The
obligation hereunder of PRLX to issue and deliver the PRLX Equity to GCN and
consummate the Purchase is subject to the satisfaction or waiver, at or before
the Closing Date, of each of the conditions set forth below. These conditions
are for PRLX’s sole benefit and may be waived by PRLX at any time in its sole
discretion. 

 

(a)PRLX shall have received GCN pro-forma financial projections and business
plan. 

 

(b)GCN has executed and delivered this Agreement. 

 

(c)GCN shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with at or prior to the Closing Date. 

 

(d)GCN shall have executed a leak out agreement regarding the PRLX shares.
 Under the leak out agreement, GCN shall agree not to sell any more than three
hundred thousand shares (300,000) shares of PRLX common stock nor exceed $30,000
worth of shares in any month following such shares becoming registered or exempt
from any registration requirement.  

 

(e)GCN shall grant PRLX the exclusive right to sell GCN companies the PRLX Drug
Testing capabilities and Cognitive Applications. 

 

(f)GCN shall have agreed to appoint a minimum of one Advisory Board seat to a
PRLX representative, reasonably acceptable to GCN, which Advisory Board Member
shall have the right to attend all GCN Board Meetings. 

 

(g)GCN shall enter into a License Agreement (“License”) with PRLX to License
Patent No. 10,061,812 B2 (“Patent”) on data driven outcomes.  PRLX shall assist
GCN with the implementation of Patent into their workflow where applicable.  The
Parties will agree to terms and conditions of the License, which terms shall
include the following fees paid by GCN to PRLX: (i) PRLX shall be paid an
upfront fee for the License equal to one half of one percent (0.5%) of the
equity of GCN; and (ii) GCN shall pay a royalty payment to PRLX equal to 3% of
the gross revenue derived from use of Patent.  

 

(h)The representations and warranties of GCN shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.  

 

 

5.Conditions Precedent to the Obligation of GCN to Consummate the Purchase and
Sale. The obligation hereunder of GCN to issue the GCN Interest, accept the PRLX
Equity, and consummate the Purchase is subject to the satisfaction or waiver, at
or before the Closing Date, of each of the conditions set forth below. These
conditions are for GCN’s benefit and may be waived by GCN at any time in its
sole discretion. 

 

(a)PRLX shall have executed and delivered this Agreement. 

 

(b)PRLX shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by PRLX at or prior to the Closing Date. 

 

(c)Each of the representations and warranties of PRLX shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that speak
as of a particular date, which shall be true and correct in all material
respects as of such date. 

 

(d)No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing
Date. 

 

(e)As of the Closing Date, no action, suit or proceeding before or by any court
or governmental agency or body, domestic or foreign, shall be pending against or
affecting PRLX, or any of its properties, which questions the validity of the
Agreement or the transactions contemplated thereby or any action taken or to be
taken pursuant thereto. Other than as disclosed on PRLX financial statements, as
of the Closing Date, no action, suit, claim or proceeding before or by any court
or governmental agency or body, domestic or foreign, shall be pending against or
affecting PRLX, or any of its properties, which, if adversely determined, is
reasonably likely to result in a Material Adverse Effect. 

 

6.Indemnification.   

(a) PRLX hereby indemnifies, defends and holds harmless GCN, shareholders, and
its officers, directors, employees, agents and successors and assigns, from all
liabilities, claims, demands, causes of action, losses, damages, costs and
judgments (including reasonable attorneys’ fees) arising out of or in connection
with this Agreement caused by PRLX’s failure to comply by the terms herein.   

 

(b) GCN hereby indemnifies, defends and holds harmless PRLX, its shareholders,
officers, directors, employees, agents and successors and assigns, from all
liabilities, claims, demands, causes of action, losses, damages, costs and
judgments (including reasonable attorneys’ fees) arising out of or in connection
with this Agreement caused by GCN’s failure to comply by the terms herein.   

 

(c)   Notwithstanding the foregoing to the contrary, neither party shall
indemnify the other party for any damages sustained by the other parties which
are excluded under the section herein entitled Limitation of Liability. 

 

 

7.Limitation of Liabilities. 

 

Limitation of Liability.  WITH THE EXCEPTION OF ANY LEGAL RIGHTS OR REMEDIES
THAT EITHER PARTY MAY HAVE WITH RESPECT TO THE PROTECTION, PROSECUTION, PURSUIT
OR AWARD OF DAMAGES RESULTING FROM INFRINGEMENT, INTERFERENCE WITH,
MISAPPROPRIATION OR LIKE ACTIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY LOST PROFITS, LOST BUSINESS REVENUE OR LOST GOODWILL OR FOR ANY
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY EITHER PARTY IN
CONNECTION WITH THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH LOSS
OR DAMAGES.  BOTH PARTIES LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED THE
TOTAL AMOUNT OF CONSIDERATION EXCHANGED 1(a) HEREIN.

 

8.Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the State of New York in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions. Each Party waives its
right to a trial by jury. Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein. Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law. 

 

7.Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 7),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section. 

 

(a)if to PRLX: 

 

Parallax Health Sciences, Inc.

28 West 36th Street, 8th Floor

New York,  NY 10018

Attention: Paul Arena

Chief Executive Officer

 

with a copy to

 

Buchalter

100 Wilshire Boulevard, Shite 1500

Los Angeles, CA 90017-1730

Attention: Peter Hogan, Esq.

 

(b)if to GCN 

 

Global Career Networks

1858 Pleasantville Road, Suite 110

Briarcliff Manor, New York 10510

Attention: Michael Woloshin, Chief Executive Officer

 

with a copy to:

Robinson Brog Leinwand Greene Genevose & Gluck P.C.

875 Third Avenue, Floor 9

New York, New York 10022

Attn: Stephanie Salvatore, Esq.

 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when receipt is acknowledged, if
telecopied; or when actually received or refused if sent by other means.

 

8.Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties. 

 

9.Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. 

 

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

 

Parallax Health Sciences, Inc.

 

 

 

By: /s/ Paul Arena

Name: Paul Arena

Title: Chief Executive Officer

 

 

 

Global Career Networks Inc.

 

 

 

By: /s/ Michael Woloshin

Name: Michael Woloshin

Title: Chief Executive Officer

--------------------------------------------------------------------------------

{01017458.DOC;1 }